266 S.W.3d 204 (2007)
K.C. PROPERTIES OF N.W. ARKANSAS, INC., and Buildings, Inc., Appellants,
v.
LOWELL INVESTMENT PARTNERS, LLC; Pinnacle Management Services, LLC; Tim Graham; Bill W. Schwyhart; J.B. Hunt; Ozark Mountain Water Park, LLC; J.B. Hunt, LLC; Schwyhart Holding, LLC; and Tim Graham, LLC, Appellees.
No. 07-471.
Supreme Court of Arkansas.
October 29, 2007.
Cypert, Crouch, Clark & Harwell, by: James E. Crouch, for appellants.
Shemin & Hendren, PLLC, by: Kenneth R. Shemin, for appellees.
PER CURIAM.
This appeal arises from an order of the Washington County Circuit Court granting a motion for summary judgment filed by appellees. Appellants, K.C. Properties of N.W. Arkansas, Inc., and Buildings, Inc., however, have failed to include relevant pleadings in their Addendum in violation of Arkansas Supreme Court Rule 4-2(a)(8), which provides that an Addendum shall include true and legible photocopies of the order, judgment, decree, ruling, letter opinion, or Workers' Compensation Commission opinion from which the appeal is taken, along with any other relevant pleadings, documents or exhibits essential to an understanding of the case and the Court's jurisdiction on appeal. Ark. Sup.Ct. R. 4-2(a)(8). Although not raised by the appellees, we do no reach the merits of the argument of K.C. Properties of N.W. Arkansas, Inc., and Buildings, Inc., due to their failure to comply with our Addendum requirements. See Ark. Sup.Ct. R. 4-2(a)(8) and 4-2(b)(3) (2007); see also White County v. Cities of Judsonia, Kensett, and Pangburn, 368 Ark. 603, 247 S.W.3d 863 (2007).
Specifically, the appellants' Addendum does not include the original complaint, appellees' motion for summary judgment and brief in support, and appellants' response to the motion. Appellees supplemented the Addendum by including their brief in support of the motion for summary judgment but did not include the motion itself or the response. It is a practical impossibility for seven justices to examine a single record filed with this court, and we will not do so. City of Dover v. City of *205 Russellville, 351 Ark. 557, 95 S.W.3d 808 (2003).
Because K.C. Properties of N.W. Arkansas, Inc., and Buildings, Inc., failed to comply with our rules, we find that their brief is deficient and that we cannot reach the merits of their appeal. Therefore, pursuant to our rules, K.C. Properties of N.W. Arkansas, Inc., and Buildings, Inc., have fifteen days from the date of this opinion to file a substituted Addendum to conform to Arkansas Supreme Court Rule 4-2(a)(8). See Ark. Sup.Ct. R. 4-2(b)(3); see also, White County, supra. If K.C. Properties of N.W. Arkansas, Inc., and Buildings, Inc., fail to file a substituted Addendum within this time period, the circuit court's judgment may be affirmed for noncompliance with our rule. See id.
Rebriefing ordered.
IMBER, J., not participating.